Citation Nr: 0519720	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-00 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from December 1991 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from a rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In a June 2003 decision, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The claim was reopened and service 
connection for an acquired psychiatric disorder was denied.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2005 Order, the Court vacated the June 2003 
decision of the Board and remanded the matter to the Board 
for compliance with the instructions in the Joint Motion for 
Remand.  Upon review of the claims file, the Board finds that 
the development described below must be accomplished prior to 
further adjudication by the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In its January 2005 Order, the Court granted a Joint Motion 
for Remand which states that a remand is warranted because VA 
failed to ensure compliance with the duty to assist, to 
include the failure of VA to obtain cited records from the 
Social Security Administration and to explain what efforts it 
undertook to obtain such records.  In this regard, the Court 
has indicated that medical records upon which an award of 
Social Security Disability benefits has been predicated are 
relevant to VA claims for service connection and an increased 
rating.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
RO must attempt to obtain these records.

In addition, the August 2002 report of VA examination 
reflects that the veteran had received private treatment at 
Mary Greeley in Ames, Trinity in Fort Dodge, and Covenant 
Hospital in Waterloo.  Significantly, the record reflects 
that the veteran was in receipt of treatment at Trinity 
Regional Hospital in April 1997, one year and six months 
after his separation from military service.  However, there 
is no evidence to suggest that the RO has attempted to obtain 
copies of these records and they are not available for 
review.  The RO must attempt to obtain these records.

The Board observes that the veteran has been afforded two VA 
psychiatric examinations, in April 1998 and August 2002.  In 
addition, an opinion from a private psychologist was 
submitted on behalf of the veteran in February 2005.  
However, inasmuch as the private treatment records and 
evidence relied upon by the Social Security Administration, 
noted above, have not been obtained, these examination 
reports and opinions are not based on a review of the 
veteran's complete medical history and are, thus, inadequate 
for rating purposes.  

In this regard, it is noted that the Court in Green stated 
that the fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Moreover, under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et 
seq.; 38 C.F.R. § 3.159, the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  

Finally, it is noted that, under the VCAA, VA has a duty to 
assist a claimant in developing the facts pertinent to his 
claim and to notify him of the evidence necessary to complete 
an application for benefits.  It is argued on behalf of the 
veteran that VA has failed to satisfy the duty to assist and 
duty to notify provisions of the VCAA with respect to the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  Upon review of the claims 
file, the Board finds that the veteran has not been 
adequately informed of the evidence needed to substantiate 
his service connection claim or the distribution of the 
responsibilities for obtaining that evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Accordingly, the veteran 
and his attorney should be provided with appropriate VCAA 
notice.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric complaints since his 
separation from service in 1995.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.  The attention of the 
RO is specifically directed to any 
treatment reports available from 
treatment providers identified as Mary 
Greeley in Ames, Trinity in Fort Dodge, 
and Covenant Hospital in Waterloo.  The 
attempts to obtain such records and any 
responses to such attempts should be 
documented in the claims file.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning this claim.

4.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
board certified psychiatrist, if 
available, to determine the nature and 
etiology of any current psychiatric 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination of 
the veteran.  The examiner is requested 
to offer an opinion with supporting 
analysis as to the following:  

a)  Is it at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any current psychiatric 
disorder is related to the veteran's 
period of military service.  

b)  If it is determined that a 
psychiatric disorder existed prior to 
enlistment, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that the pre-
existing disorder was aggravated (a 
chronic worsening of the underlying 
condition versus temporary flare-ups of 
symptoms) as a result of disease or 
injury sustained during service and if 
so, whether such increase in severity was 
beyond the natural progress of the 
disease.  

A complete rationale for all opinions 
expressed should be provided.  The 
examination report should specifically 
reflect consideration of the veteran's 
service medical records, private and VA 
treatment records dated in 1996 and 1997, 
VA examination reports, and the February 
2005 opinion of the private psychologist.  
If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

5.  After completion of the above, and 
any additional development deemed 
necessary, the RO should review the issue 
on appeal, with consideration of all 
applicable laws and regulations.  If the 
issue on appeal remains denied, the 
appellant and his attorney should be 
furnished with an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




